Order entered December 27, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00763-CV

                              THE FAN EXPO, LLC, Appellant

                                                V.

   NATIONAL FOOTBALL LEAGUE, NFL ENTERPRISES, LLC, NFL NETWORK
  SERVICES, INC. D/B/A NFL NETWORK, NFL DIGITAL MEDIA, AND NFL.COM,
                               Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-08119

                                            ORDER
       Before the Court is appellant’s December 20, 2016 unopposed second motion for

extension of time to file appellant’s brief. Appellant’s motion is GRANTED. Appellant’s brief

shall be filed by January 6, 2017. We caution appellant that further requests for extension of time

will be disfavored.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE